               Case 6:14-cr-06038-EAW-JWF Document 384 Filed 10/24/18 Page 1 of 2
                                       KELLEY DRYE & W ARREN LLP
                                                 A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                101 PARK AVENUE
           ,                                                                                           F ACSIM I LE

  W AS HI NGTO N, DC
                                               NEW YORK, NY 10178                                   ( 212)   808 - 7897

 LOS   A NGE LES, CA                                                                               www.kelleydrye.com

     CHI CAGO, IL                                      (212) 808-7800

    HO USTO N,T X

  P A RSI PP A NY,    NJ                                                                           JAIMIE L. NAW ADAY

   S TAM FORD,       CT                                                                       DIRECT L INE: (212) 808-7695
B RUS SE LS,   BE LGI UM
                                                                                             EMA IL: jnawaday@kel leydrye. com
    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                  October 24, 2018

    BY EMAIL (dawn_samuel@nywd.uscourts.gov)
    Hon. Elizabeth A. Wolford
    United States District Judge
    Kenneth B. Keating Federal Building
    100 State Street
    Rochester, New York 14614

                           Re:   United States v. Alexander Green, 14-cr-6038

    Dear Judge Wolford:

                    On behalf of Alexander Green, I am requesting permission for the following
    travel outside of the Northern District of California.

                    On October 19, 2018, Your Honor granted Mr. Green permission to travel (among
    other places) to Rochester, New York up until October 27, 2018. D.I. 381. By this letter, Mr.
    Green requests permission to travel from Rochester to New York City, New York from Saturday,
    October 27, to Wednesday, November 7, and from New York City to Rochester from November
    7 until November 13, 2018. The purpose of Mr. Green’s trip to New York City is to participate
    in meetings with the Howard Hughes Corporation and Related Companies (a real estate firm
    involved in the Hudson Yards redevelopment project) concerning potential new art installations.
    Mr. Green will be staying at 85 N. 3rd St., Brooklyn, New York 11249.

                     The purpose of Mr. Green’s trip to Rochester is to complete and launch the public
    art installation of Kalpa, an illuminated tree created for downtown Rochester. Mr. Green will be
    staying at 27 Howland Avenue, Rochester NY 14620.

                  AUSA Sean Eldridge, USPO Camaryn Lochner in Rochester, and USPO Josh
    Libby in San Francisco do not object to this request.
     Case 6:14-cr-06038-EAW-JWF Document 384 Filed 10/24/18 Page 2 of 2

                                 KELLEY DRYE & WARREN LLP




Hon. Elizabeth A. Wolford
October 24, 2018
Page Two



              If Your Honor would like any additional information regarding the proposed
travel, we would be happy to provide it. We thank the Court for consideration of this request.

                                                Respectfully submitted,



                                                /s/ Jaimie Nawaday
                                                Jaimie L. Nawaday




                                                            Dated: October 24, 2018
